DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because figures 1, 2 and 8-11 are labeled as one figure.  However, each one of the have different vies and they should be labeled separately as figures 1a, 1b, 2a, 2b, 8a, 8b, 8c, etc.
  	Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: the Brief Description of the Drawings should include a separate description for figures 1a, 1b, 2a, 2b, 8a-8c, 9a-9c, 10a-10c, and 11a-11c.  They also should be designated properly in the specification, not as figure 1, figure 2, etc. but as figure 1a, figure 1b, etc.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 5 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 4, 5 and 7, it is unclear what cross-sectional area of the first flow passage is being referenced, the overall cross-sectional area or the reduced middle part cross-sectional area.  Both first flow and third flow passages have two ends.  Not clear which end applicant is referring to take the cross section from.  Clarification is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al. (US 2014/0349246 A1) in view of Thomas et al. (US 2008/0008979 A1).
Regarding claim 1, Johnson et al. discloses an oral cavity washing device (10) comprising: a nozzle (100) and a pump (46) that supplies liquid to the nozzle [0021], wherein the nozzle comprises: a reduced part (106) in a middle of the nozzle flow passage (area between 102 and 104), the reduced part being smaller in cross-sectional area than a rest part of the nozzle flow passage (see figure 5, 0026).
Johnson fails to disclose a first flow passage and a second flow passage are in parallel to each other and disposed between the nozzle and the pump, the first flow passage to be open only when the pump sucks the liquid and the second flow passage has a second valve that causes the second flow passage to be opened only when the pump discharges the liquid. However, Johnson further discloses that hydrodynamic cavitation in the venturi effect seen in the nozzle is cause by changes in fluid flow and pressure [0014-15].
Thomas et al. teaches and oral cavity washing device (10) comprising a nozzle (20) and a pump (75) that supplies liquid to the nozzle [0013]; a first flow passage (100) and a second flow passage (140) in parallel to each other and disposed between the nozzle and the pump [0009], the first flow passage has a first valve (assembly with elements 125 and 108) to be open only when the pump sucks the liquid and the second flow passage has a second valve (assembly with 122 and 121) that causes the second flow passage to be opened only when the pump discharges the liquid [0065]. Thomas also teaches that pressure control is adapted to modify the discharge pressure without change of the pump speed (Abstract).

Regarding claim 2, Johnson in view of Thomas discloses the invention substantially as claimed. Thomas further discloses wherein the first and second valves assemblies include valves seats (125/122) and wafers (108/121) [0065].
It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to which the claimed invention pertains to use the teaching of Thomas modify the device of Johnson to include valve assemblies. It is well known that valve seats are used to maintain airtightness and to force liquid or gas in a desired direction.
Regarding claim 3, Johnson in view of Thomas discloses the invention substantially as claimed. Thomas further discloses wherein the first flow passage (100), the first valve (125), the second flow passage (140), and the second valve (122) are combined into a module (85). 
It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to which the claimed invention pertains to modify the device of Johnson with the teaching of Thomas to include a module for ease of maintenance and identification of parts.
Allowable Subject Matter
s 4, 5 and 7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 6-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Thomas et al. (US 2008/0008979 A1), Represents the closest prior art of record for the additional limitations presented in claims 4.
Thomas discloses a third flow passage (located in casing 118) to guide liquid to a cylinder (115) of the pump; the third flow passage open when the pump sucks liquid (the pump assembly seen in figure 12 has a reciprocating motion where the piston rod displaces liquid in the cylinder) [0067, lines 7-13]; Thomas further discloses wherein a cross-sectional area of the first flow passage is smaller than a cross-sectional area of the second flow passage [0010, lines 5-7].
Thomas does not disclose the diameter of the third flow passage or its size in relation to the first or second flow passage. Thomas further fails to disclose the third flow passage having a third valve and being open only when the pump sucks liquid.
Thomas does not render obvious in any combination with any prior art the above limitations cited in claim 5.
In addition to Johnson et al. (US 2014/0349246 A1) in view of Thomas et al. (US 2008/0008979 A1), Häfele et al. (US 5,697,784 A). Represents the closest prior art of record for the additional limitations presented in claims 6 and 7.

Häfele does not disclose or render obvious in any combination with any prior art the above limitations cited in claims 6 and 7.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONEA R GRIER whose telephone number is (571)272-0436.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CRIS L RODRIGUEZ can be reached on 571-272-4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MONEA R. GRIER/Examiner, Art Unit 3772  

/Cris L. Rodriguez/Supervisory Patent Examiner, Art Unit 3772